Citation Nr: 0903859	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to service connection for left ankle strain 
with degenerative joint disease.

4.  Entitlement to service connection for right ankle strain 
with degenerative joint disease, as secondary to left ankle 
strain with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, inter alia, denied service connection for 
lumbar degenerative disease (claimed as low back), passive-
dependent personality disorder (claimed as major depressive 
disorder), prostatitis, nephropathy (claimed as kidney 
condition), allergy to IVP and right and left ankle strains 
with degenerative joint disease.  In a written statement 
dated on November 6, 2008, the veteran indicated that he 
wished to withdraw his claims for service connection for 
allergy to IVP, prostatitis and nephropathy.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.
  
The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.





REMAND

As an initial matter, the veteran has claimed that he had a 
back condition prior to service.  The veteran should be 
advised of what is needed to establish service connection for 
a preexisting disorder.  VAOPGCPREC 3-2003.  Specifically, 
the veteran should be informed of the holding in Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), which states that 
the correct standard for rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  In addition, at his hearing, the 
veteran clarified that his service connection claim for his 
right ankle was secondary to his left ankle.  The RO did not 
inform the veteran about what he would need to show to 
establish service connection on a secondary basis due to 
aggravation.  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2008).  Finally, 
during the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection is 
granted on appeal.  The veteran must be provided with this 
notice.

Additionally, at the aforementioned hearing, the veteran 
testified that he was diagnosed with scoliosis prior to 
entering service, and that the in-service injuries to his 
back aggravated the condition.  In the alternative, the 
veteran has contended that his back condition began during 
service.  He has also indicated that his back condition has 
progressed since service.

Service treatment records show that the veteran's March 1969 
entrance Reports of Medical Examination and History do not 
reflect any back problems.  He was seen from December 1969 
through January 1970 for back pain which radiated into his 
legs.  He had tenderness from L2-S2 with the greatest amount 
of pain at L4-S1.  He was initially diagnosed with 
lumbosacral strain.  X-rays revealed spondylolysis from an 
unknown cause.  The veteran's separation Report of Medical 
Examination does not reflect a back disorder.  

The veteran has testified that, immediately following 
service, he began seeking treatment for his back condition at 
a VA medical center in California, and that he was given a 
muscle relaxant.  The Board notes that the RO has attempted 
several times to locate these records but these attempts have 
been unsuccessful.  The veteran has indicated that he had 
seen a private chiropractor in 1987 or 1988 who indicated 
that he had an old fracture of L5.  The first post-service 
medical records contained in the claims file which show 
complaints of back pain are from November 1997.  He had full 
range of motion and no paraspinal tenderness.  A June 2005 VA 
examination reflects that the veteran reported that he had 
low back pain with flare-ups of stiffness and difficulty 
moving in the morning, but with persistence, he could achieve 
full range of motion.  X-rays revealed a suggestion of a pars 
defect at L5, with a grade 1 anterolisthesis at L5 on S1, 
bilateral sacroiliac joint osteoarthritis, mild osteophytes 
at L2-L4 and vascular calcification.  The assessment 
associated with the x-ray report was low back strain, while 
the examiner assessed lumbar degenerative disease.  The 
examiner did not provide a nexus opinion.  VA medical records 
show ongoing treatment for the veteran's back condition.

The veteran testified at his hearing, that he initially 
injured his left ankle while in service, and that his current 
right ankle condition is secondary to his left ankle 
condition, since he has been shifting his weight onto his 
right ankle as a result of his left ankle disorder.  Service 
treatment records reflect that the veteran was treated for an 
injury to his left ankle in March 1972.  It was very tender 
upon palpation and was swollen and discolored.  X-rays 
revealed no fracture.  The impression was a severe sprain.  
He was placed in a non-walking cast for two weeks.  April 
1972 service treatment records show that he still had pain in 
his left ankle.  His separation Report of Medical Examination 
does not reflect a left ankle disability.  Service treatment 
records do not show any treatment for or diagnosis of a right 
ankle disorder.

The veteran has testified that he has had progressive pain in 
his left ankle since service.  His June 2005 VA examination 
report shows that the veteran had chronic ankle pain and 
weakness.  X-rays revealed slight spurring along the lateral 
malleolus of the right ankle with a plantar calcaneal spur 
and an accessory ossification center adjacent to cuboid.  The 
left ankle showed lateral osteophytosis and dorsal and 
plantar calcaneal spurs.  He was diagnosed with bilateral 
ankle strain and degenerative joint disease.  The examiner 
did not provide a nexus opinion and did not indicate whether 
the veteran's right ankle disorder is secondary to his left 
ankle disorder.

The duty to assist includes obtaining additional medical 
records or an examination when necessary to make an adequate 
determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  
The veteran has indicated that he was seen by a private 
chiropractor for his back condition after leaving the 
service.  In addition, in a statement dated June 25, 2005, 
the veteran provided a list of private physicians who treated 
him following service.  On remand, the VA should attempt to 
obtain any additional medical records showing treatment for 
his back and left and right ankle disorders.  

The veteran contends that he began suffering pain in his back 
and left ankle during service and that the pain has 
progressed since service.  He has also submitted a statement 
from his sister which supports these contentions.  Competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience, but is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  The veteran is not offering these contentions 
in order to make a medical diagnosis, but instead is offering 
these statements for the purpose of establishing the post-
service continuing pain.  He is competent to do so.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
 
Post-service records do not show ongoing treatment for back 
or left ankle conditions.  In Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Federal Circuit determined that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.

In the present case, the veteran has consistently reported 
and has testified that he has had ongoing pain in his back 
and left ankle which began in service and has continued since 
service, and he has submitted a lay statement from his sister 
which supports this assertion.  The Board finds his testimony 
to be credible, and that the factors warrant affording the 
veteran examinations to determine whether his current back 
and left ankle conditions began during or are related to his 
time on active duty.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As such, on remand, the veteran should be afforded a VA 
orthopedic examination to determine whether it is as likely 
as not that the veteran's current back and left ankle 
conditions began to manifest in or are related to his time in 
service.  If the veteran's left ankle condition is found to 
be related to service, then the examiner should opine as to 
whether his right ankle condition is proximately caused by or 
has been aggravated by his left ankle condition. 

On the occasion of his hearing, the veteran also contended 
that his current mental condition began to manifest while he 
was in service, and that he was misdiagnosed in service.  He 
indicated that he sought treatment immediately following 
service at the La Jolla, California VA medical center.  The 
Board has noted that the RO attempted to locate these records 
several times, to no avail. 

An examiner's note associated with the veteran's entrance 
examination reflects that the veteran reported that, prior to 
service, he had gotten high after smoking marajuana and felt 
as though he wanted to kill himself.  The examiner noted that 
he appeared to need some direction but that there was no 
significant neuropsychiatric disorder.  April 1972 service 
treatment records show that the veteran reported that he had 
attempted suicide twice.  He was diagnosed with passive 
dependent personality disorder, moderate to severe.  It was 
noted that, based on his characterological and behavioral 
disorder of long standing, he was considered unsuitable for 
further military service and an administrative separation on 
the grounds of unsuitability was recommended.  He was 
discharged in June 1972.  

The first post-service record showing treatment is a December 
1991 VA medical record which shows that the veteran had 
undergone counseling to deal with his father, his sexuality, 
work and grief.  October 1992 VA medical records reflect that 
the veteran was diagnosed with depression.  VA and private 
medical records show ongoing treatment for the veteran's 
psychological disorders.  He has been variously diagnosed 
with bi-polar disorder, generalized anxiety disorder, 
depression and attention deficit disorder.  

At his June 2005 VA examination, the veteran was diagnosed 
with major depressive disorder, associated with chronic pain, 
and dysthymic disorder and obsessive compulsive 
characteristics.  The examiner did not provide a nexus 
opinion and did not reconcile the varying diagnoses of the 
veteran's psychological disorder.  

On remand, the veteran should be afforded a VA psychiatric 
examination in order to determine the correct diagnosis of 
his mental disorders, to reconcile the various diagnoses and 
to opine whether it is more likely than not that any current 
psychiatric disorder began to manifest while the veteran was 
still in service.  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008) and 38 C.F.R. § 3.159 
(2008).  In particular, the AOJ must 
send the veteran a corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection 
is granted.  Dingess, supra.  The 
notice addressing the service-
connection claim should also advise him 
of the evidence needed for establishing 
service connection as secondary to a 
service-connected disability pursuant 
to Allen, supra.  Finally, the notice 
should explain the information and 
evidence needed to establish service 
connection for a preexisting condition.  
Wagner, supra.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his spine, ankle and 
psychiatric disorders.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

3.  The AOJ should make arrangements for 
the veteran to be afforded orthopedic and 
psychiatric examinations, by appropriate 
specialists, to determine whether the 
veteran's back, left ankle and 
psychiatric disorders are a result of any 
incident in service or began to manifest 
during service, and whether his right 
ankle disorder is secondary to the left 
ankle disorder.  All indicated tests or 
studies deemed necessary for an accurate 
assessment should be done.  The claims 
file, this remand and any additional 
treatment records must be made available 
to the examiner(s) for review of the 
pertinent evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The orthopedic examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's back and 
left ankle conditions are a result of any 
incident in service, began to manifest 
during service or are etiologically 
related to the veteran's active duty 
service in any way, (2) whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran had 
scoliosis prior to entering service and, 
if so, whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran's scoliosis was 
aggravated beyond the natural progression 
of the disease due to any in-service 
injury to his back, (3) if the veteran's 
left ankle condition is found to be 
related to service, whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
right ankle condition is proximately due 
to his left ankle condition or has been 
aggravated by his left ankle condition 
beyond the natural progression of the 
disease, and (4) the current status of 
the veteran's back and bilateral ankle 
conditions.  

The psychiatric examiner should offer an 
opinion as to (1) the current diagnosis 
of any psychiatric disorder, (2) whether 
it is at least as likely as not (50 
percent or more probability) that the 
veteran's currently diagnosed psychiatric 
disorder began to manifest during service 
or is etiologically related to the 
veteran's active duty service in any way, 
to include whether the veteran was 
misdiagnosed upon leaving service.  The 
examiner should reconcile the veteran's 
various psychiatric diagnoses in the 
claims file, to include major depressive 
disorder, bipolar disorder and attention 
deficit disorder.

If the etiologies of the diagnosed 
disorders are attributed to multiple 
factors/events, the examiners should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination have adverse consequences on his 
claims.  38 C.F.R. § 3.655 (2008).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




